Exhibit 99 Farmers & Merchants Bancorp Declares Record Cash Dividend The Board of Directors of Farmers & Merchants Bancorp has declared a record cash dividend of $5.90 per share, up from $5.80 per share declared in December of 2008. The cash dividend will be paid on January 2, 2010 to stockholders of record on December 11, 2009. Total cash dividends declared during the past 12 months were $8.6 million, or $11.00 per share of common stock, an increase of 3.3% over dividends per share declared in 2008.This is the 75th consecutive year that the Company has declared cash dividend payments to common shareholders. “We are pleased that Farmers & Merchants Bank’s strong third quarter financial performance enabled us to increase the 2009 second half dividend” said Kent A.
